DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 19 January 2021 has been entered.

Response to Amendment
Applicant’s amendments filed 19 January 2021 to the claims have been fully considered and are deemed to overcome the previous 112(b) rejections.

Response to Arguments
Applicant’s arguments filed 19 January 2021 stating “Ibaraki fails to cure this deficiency because the first radially extending wall, the axially extending wall, and the second radially extending wall do not form an uninterrupted boundary of the circulation chamber because the recirculation passage 41 and has a return opening 14 for introducing EGR gas and blow-by gas to the recirculation passage 41. Thus, if Ibaraki were included, the return opening 14 for introducing EGR gas and blow-by gas would be included as well” have been fully considered but they are not persuasive. The Office respectfully notes that the modification over Ibaraki merely involves addition of a lip, not the EGR passage, and there is no requirement for the EGR passage to be included in the modification since the stated benefit of “limiting flow disruption of the main flow channel” (see Ibaraki col.5:ll.12-17) results from the GUIDE portion of Ibaraki.

Claim Objections
Claims 1-12 are objected to because of the following informalities:   
	In claim 1, 4th line from bottom, the comma should be deleted.
	Claims 2-12 are objected to due to dependency.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Girsberger et al. (DE 10000418 - hereafter referred to as Girsberger; previously cited) in view of Svihla et al. (US 2016/0090901 - hereafter referred to as Svihla; previously cited) and Ibaraki et al. (US 9,003,791 - hereafter referred to as Ibaraki; previously cited).
In reference to claim 1 
Girsberger discloses:
A radial compressor, comprising: 
a compressor rotor (6);
a compressor housing (2), which has a radially outer spiral housing section (see annotated Figure 1 below showing a spiral housing section) and a radially inner insert section (10);
a main flow channel (7) configured to supply a medium to be compressed towards the compressor rotor;
an upstream portion (see annotated Figure 1 below showing an upstream portion) of the radially inner insert section;
a suction element (see annotated Figure 1 below showing a suction element) arranged upstream from the compressor housing having a radially outer portion (see annotated Figure 1 below showing a radially outer portion) that adjoins the spiral housing section, and a radially inner portion (see annotated Figure 1 below showing a radially inner portion) that adjoins the upstream portion of the radially inner insert section;
wherein adjoining surfaces (see annotated Figure 1 below showing adjoining surfaces) of the radially inner portion of the suction element and the upstream portion of the radially inner insert section lie on a cylindrical surface.

    PNG
    media_image1.png
    400
    500
    media_image1.png
    Greyscale


Girsberger does not disclose:
a circulation chamber arranged radially outside of the main flow channel bounded by a first radially extending wall, an axially extending wall, and a second radially extending wall that is arranged downstream of the first radially extending wall that are portions of the radially inner insert section; 
wherein at least the second radially extending wall is substantially perpendicular to an axis of rotation of the compressor rotor, and
wherein the first radially extending wall, the axially extending wall, and the second radially extending wall form an uninterrupted boundary of the circulation chamber;
a contour wall that separates the circulation chamber from the main flow channel and is connected with the main flow channel via an upstream circulation opening and a downstream circulation opening, and which is connected with the radially inner insert section via struts extending into the circulation chamber,
wherein the upstream circulation opening is arranged downstream of and spaced apart from the first radially extending wall and the downstream circulation opening arranged at the second radially extending wall,
wherein the main flow channel is bordered by the contour wall and upstream from the contour wall by the upstream portion.

Svihla discloses:
a radial compressor comprising a main flow channel (i.e., the channel radially inward of ring wing 88), a recirculation chamber (i.e., passage 100) bounded by a first radially extending wall (see annotated Figure 3 below), a second radially extending wall (see annotated Figure 3 below) downstream of the first radially extending wall, an axially extending wall (see annotated Figure 3 below), and a contour wall (i.e., ring wing 88) that separates the main flow channel from the circulation chamber, wherein the contour wall is disposed within a recessed portion (see Figure 3) of a radially inner insert section (i.e., the assembly of at least wall 78 and inlet portion 86) of the compressor housing and attached thereto by radially-extending struts (112); the recirculation chamber includes an upstream opening (104) and a downstream opening (102) and improves the operating flow range of the compressor (see paragraph [0004]).

    PNG
    media_image2.png
    267
    580
    media_image2.png
    Greyscale





Ibaraki discloses:
a radial compressor comprising a recirculation passage (41) axially bounded by an upstream wall (see annotated Figure 2A below) and having an upstream circulation opening (42) that discharges into a main flow channel (15), wherein the upstream circulation opening is downstream of and spaced from the upstream wall as a result of orienting it at an angle (by inclusion of the angled GUIDE portion - see Figure 5) relative to the main flow in order to limit flow disruption of the main flow channel (see col.5:ll.12-17).

    PNG
    media_image3.png
    287
    483
    media_image3.png
    Greyscale


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the compressor of Girsberger in view of Svihla to include orienting (i.e., by inclusion of a GUIDE portion, as in Ibaraki) the “upstream circulation passage” 

Girsberger in view of Svihla and Ibaraki therefore addresses:
a circulation chamber (Svihla - 100) arranged radially outside of the main flow channel (Girsberger - 7) bounded by a first radially extending wall (Svihla), an axially extending wall (Svihla), and a second radially extending wall (Svihla) that is arranged downstream of the first radially extending wall that are portions of the radially inner insert section (Girsberger - 10);
wherein at least the second radially extending wall is substantially perpendicular (see annotated Svihla Figure 2 below showing that at least a surface of the identified “second radially extending wall” is generally perpendicular to the axis of rotation)(note: Applicant’s specification does not describe what is meant by “substantially perpendicular” and Applicant’s drawings are highly schematic - accordingly, “substantially perpendicular” is not deemed to require perfect perpendicularity) to an axis of rotation of the compressor rotor, and
wherein the first radially extending wall, the axially extending wall, and the second radially extending wall form an uninterrupted boundary (see Svihla Figure 3) of the circulation chamber; 
a contour wall (Svihla - 88) that separates the circulation chamber from the main flow channel and is connected with the main flow channel via an upstream circulation opening (Svihla - 104, as modified by Ibaraki to be angled relative to the “main flow channel” by inclusion of a GUIDE portion as in Ibaraki) and a downstream circulation opening (Svihla - 102), and which is connected with the radially inner insert section (Svihla) via struts (Svihla - 112) extending into the circulation chamber,
wherein the upstream circulation opening is arranged (due to the modification over Ibaraki) downstream of and spaced apart from the first radially extending wall and the downstream circulation opening arranged (see Svihla Figure 3)(note: the Svihla opening 102 is unchanged by the modification over Ibaraki) at the second radially extending wall,
wherein the main flow channel is bordered (see Svihla Figure 3) by the contour wall, and upstream from the contour wall by the upstream portion.

    PNG
    media_image4.png
    258
    431
    media_image4.png
    Greyscale


In reference to claim 2 
Girsberger in view of Svihla and Ibaraki addresses:
The radial compressor according to claim 1, wherein the adjoining surfaces (Girsberger) of the radially inner portion of the suction element (Girsberger) and the upstream portion of the radially inner insert section (Girsberger - 10) face radially inward and radially outward, respectively (see annotated Girsberger Figure 1).

In reference to claim 3
Girsberger in view of Svihla and Ibaraki addresses:
The radial compressor according to claim 1, wherein the upstream portion (Girsberger) of the radially inner insert section (Girsberger - 10) is positioned radially inward (see annotated Girsberger Figure 1 above) relative to the radially inner portion of the suction element.

In reference to claim 4 
Girsberger in view of Svihla and Ibaraki addresses:
The radial compressor according to claim 1, wherein the struts (Svihla - 112) that connect the contour wall (Svihla - 88) with the radially inner insert section (Girsberger - 10) engage a portion of the radially inner insert section that is offset (i.e., due at least to the recessed portion applied to the “radially inner insert section” - see rejection of parent claim 1) radially outward relative to the upstream portion of the radially inner insert section and are connected with the upstream portion (note: the identified “struts” are attached to the identified “radially inner insert section” and, thus, are “connected” to “upstream portion of the radially inner insert section”) of the radially inner insert section by the first radially extending wall (Svihla).

In reference to claim 5 
Girsberger in view of Svihla and Ibaraki addresses:
The radial compressor according to claim 4. 

Svihla further discloses that the recessed portion forming the recirculation passage 100 is realized by correspondingly shaping the associated housing portion (see Figures 2 and 3) such that the “first radially extending wall” (see annotated Svihla Figure 2 below) of the housing that delimits the recirculation passage at its upstream end is formed.

    PNG
    media_image5.png
    270
    359
    media_image5.png
    Greyscale

Accordingly, in performing the modification over Svihla in the rejection of claim 1, it would have been further obvious to realize the recessed portion (see rejection of claim 1) by correspondingly shaping the “radially inner insert section” for the purpose of limiting weight of the compressor (i.e., as opposed to forming the recessed portion by merely subtracting material of the identified “radially inner insert section” of Girsberger).


Girsberger in view of Svihla and Ibaraki therefore also addresses:
wherein a free space (i.e., the axial space corresponding to the gray-dotted line shown above in annotated Svihla Figure 2) is formed between the first radially extending wall and the radially inner portion (Girsberger) of the suction element (Girsberger).

In reference to claim 6
Girsberger in view of Svihla and Ibaraki addresses:
The radial compressor according to claim 1, wherein one of an undercut and a material recess (see annotated Girsberger Figure 1 above showing an undercut / recess) is formed at the upstream portion (Girsberger) of the radially inner insert section (Girsberger - 10).

In reference to claim 7
Girsberger in view of Svihla and Ibaraki addresses:
The radial compressor according to claim 6, wherein the one of the undercut and the material recess is directed radially inward (i.e., the identified “undercut / recess” extends in a radially inward direction) in relation to a radially outwardly directed surface of the upstream portion (Girsberger) of the radially inner insert section (Girsberger - 10).

In reference to claim 8
Girsberger in view of Svihla and Ibaraki addresses:
The radial compressor according to claim 1, wherein the radially inner insert section (Girsberger - 10) is integral (see Girsberger Figure 1) in design.

In reference to claim 9
Girsberger in view of Svihla and Ibaraki addresses:
The radial compressor according to claim 1. 

Svihla further discloses that the portion of the compressor housing that forms the recirculation chamber is a multi-part construction (86,78 - Figure 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the compressor of Girsberger in view of Svihla and Ibaraki to include forming the identified “radially inner insert section” (note: the identified “radially inner insert section” defines the identified “circulation chamber” in the proposed combination), as further disclosed by Svihla, for the purpose of permitting independent repair / replacement thereof.

Girsberger in view of Svihla and Ibaraki therefore also addresses:
the radially inner insert section has a multipart design.

In reference to claim 10 
Girsberger in view of Svihla and Ibaraki addresses:
The radial compressor according to claim 1 wherein the radially inner insert section (Girsberger - 10) and the radially outer spiral housing section (Girsberger) of the compressor housing are separated on a component side and are provided by separate components (note: the identified “radially inner insert section” and “spiral housing section” are shown as separate components in Girsberger Figure 1).

In reference to claim 11
Girsberger in view of Svihla and Ibaraki addresses:
The radial compressor of claim 1, wherein the radial compressor (Girsberger) is part of an exhaust gas turbocharger (see Girsberger Abstract).

In reference to claim 12
Girsberger in view of Svihla and Ibaraki addresses:
The radial compressor according to claim 4, wherein the free space is a portion of an enclosed space (see annotated Girsberger Figure 1 below)(note: the rejection of claim 4 results in contouring the Girsberger casing element 10 such that the claimed “free space”, as in Svihla, is formed, which leads to the claimed “free space” being at the location in Girsberger identified below, such location shown as being within a space that is enclosed by various elements of Girsberger).

    PNG
    media_image6.png
    378
    501
    media_image6.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN LEGENDRE whose telephone number is (571)270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LEGENDRE/Examiner, Art Unit 3745